DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 6/7/22 in the reply filed on Species 1 (as directed to claims 1-19) is acknowledged.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Balan (US 6912975).
For claim 1, Balan teaches a system comprising:
an animal wearable device (14);
one or more straps (28); and 
one or more strap length adjustment mechanisms (18, 118, 218) coupled with the one or more straps, wherein the one or more strap length adjustment mechanisms are coupled with the animal wearable device.
	For claim 2, Balan teaches wherein a first strap (28) length adjustment mechanism from the one or more strap length adjustment mechanisms (18) is coupled with a first end of the animal wearable device (14) and a second strap ()28 length adjustment mechanism from the one or more strap length adjustment mechanisms (18) is coupled with a second end of the animal wearable device (14) (see Figure 2).
	For claim 3, Balan teaches wherein the animal wearable device includes an animal collar (14).
	For claim 4, Balan teaches wherein each of one or more strap length adjustment mechanisms include a take-up spool coupled with an end of at least one of the one or more straps (see Figures 3 and 4).
	For claim 5, Balan teaches wherein the each of the one or more strap length adjustment mechanisms include an enclosure component (130,230) configured to hold a portion of the take-up spool and a portion of at least one of the one or more straps (see Figures 3 and 4).
	For claim 6, Balan teaches one or more tension components (132,232) coupled with the take-up spool to facilitate spooling a portion of the one or more straps around the take-up spool (see Figures 3 and 4).
	For claim 7, Balan teaches wherein the one or more tension components include one or more springs (132,232).
	For claim 8, Balan teaches wherein the take-up spool is configured to adjust an extended length of at least one of the one or more straps (28) (see Figures 2-4).
	For claim 9, Balan teaches wherein the one or more strap length adjustment mechanisms are configured to maintain the adjusted extended length of the one or more straps (28) (see Figures 2-4).
	For claim 10, Balan teaches wherein the one or more strap length adjustment mechanisms are configured for at least removal of the take-up spool or replacement of the one or more straps (28) (see Figures 2-4).
	For claim 11, Balan teaches wherein the one or more strap length adjustment mechanisms include a spring-loaded plunger (132, 138,232,240) configured to facilitate at least locking, adjusting, or removing the take-up spool (see Figures 2-4).
	For claim 12, Balan teaches a spring (132,138,232) configured to push up the take-up spool when the spring-loaded plunger is pushed.
	For claim 13, Balan teaches wherein the take-up spool includes one or more splines (232,240) to facilitate locking the take-up spool (see Figures 2-4).
	For claim 14, Balan teaches a leash attachment component (16) coupled with the one or more straps.
	For claim 18, Balan teaches wherein the animal wearable device includes one or more overmolding portions (18,118,218) configured to couple with the one or more strap length adjustment mechanisms (see Figures 2-4).
	For claim 19, Balan teaches wherein the one or more overmolding portions include at least one or more apertures (134) configured for the one or more straps at least to pass through the overmolding portions or to be removed from the overmolding portions (see Figures 2-4).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balan (US 6912975) in view of WO 2015/168396. 
For claim 15, as described above, Balan discloses most of the claimed invention except for mentioning wherein the leash attachment component includes a D ring.
WO 2015/168396 teaches that it is old and well known in the art to provide an animal leash system wherein the system having the leash attachment component includes a D ring (120).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balan so as to include the use of a D ring, in a similar manner as taught in WO 2015/168396, so as to allow the user to clip on or attach a leash to the collar.
For claim 16, as described above, Balan discloses most of the claimed invention except for mentioning wherein the one or more strap length adjustment mechanisms include one or more motors coupled with the one or more take-up spools.
WO 2015/168396 teaches that it is old and well known in the art to provide an animal leash system wherein the system having one or more strap length adjustment mechanisms include one or more motors coupled with the one or more take-up spools (equivalent to the operation of the remote control system and/or the controller, see Figures 9-10).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Balan so as to include the strap length adjustment mechanisms include one or more motors coupled with the one or more take-up spools, in a similar manner as taught in WO 2015/168396, so that the system can be automatically operated.
For claim 17, Balan as modified by WO 2015/168396 (emphasis on WO 2015/168396) further teach a microcontroller that controls the one or more motors (equivalent to the operation of the remote control system and/or the controller, see Figures 9-10).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior arts Swanger (US 2016/0113245), Geis (US 8336504) and Dagnon (US 2011/0174238) teach an animal leash system having a collar and a spool thereon.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644